DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted on 10/26/20 were examined and are pending.

Information Disclosure Statement
	The IDS submitted on 10/26/20.

Claim Objections
Claims 2, 6, and 15 are objected to because of the following informalities:  
In line 2 of claim 2, “us” should be “use”.
As per claims 6 and 15, “a product” is recited twice, back-to-back, probably by accident.  One instance of “a product” should be deleted in each claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 appears to be directed to signal per se.  Note that paragraphs 24-26 of the specification discuss what is meant to be encompassed by various types of media.  Paragraph 25 specifically discusses computer-readable storage media and the paragraph states that computer-readable storage media can be any tangible storage medium.  While these paragraphs give examples of various media, such examples do not appear to limit “computer-readable storage media” as recited in claim 20 to non-transitory type media.  It should be noted that signals per se are tangible storage medium as they can be physical in nature (i.e. electrical signals) and can be encoded in a manner to store computer-readable storage instructions or other type of data.  As such, claim 20 is not statutory due to encompassing a computer program product comprising signals per se.  This rejection can be overcome by specifically limiting the claim to “non-transitory computer-readable storage media” where “computer-readable storage media” is currently recited in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gonzales, Jr. (US 2019/0207995, hereinafter “Gonzales”).
Claims 1, 12, and 20:
	As per claim 1, Gonzales discloses a computing system that is implemented in a decentralized network that implements a distributed ledger (paragraph 5; Blockchain), the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system (paragraphs 31-32 and 36; Access control for content data blocks and distributed with content are considered the claimed DID), the computing system comprising:
one or more processors (paragraph 113); and
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors (paragraph 111), cause the computing system to:
receive an indication that a first DID owner desires to delegate use of a DID owned by the first DID owner to a second DID owner so that the second DID owner can act on behalf of the first DID owner in interactions with one or more third-party entities (paragraphs 7, 31-32, 36-37, 41, and 54; A genesis block is created by the content owner which defines the access rights associated with the content.  Among the subsequent holder of the content that the content is distributed to is a transferee entity, who can further transfer the content to other users.  Each subsequent recipient of the content can further define additional rights/restrictions for the content);
As previously discussed, each subsequent holder of the content, i.e. second DID owner, can add additional restrictions to the content and as discussed in paragraph 31, the content data block which defines access rights to the content can be linked to an existing blockchain.  Fig 4A shows signing of the content data, which defines access rights for the content); and
provide the signed claim to the second DID owner (paragraphs 44 and 51 and Fig 4B; Content is distributed and since the blockchain, which contains the defined access controls, is attached to the content, the signed claim is provided to the recipient of the content).

The rejection of claim 1 applies, mutatis mutandis, to claims 12 and 20.

Claim 2:
	As per claim 2, Gonzales further discloses wherein upon receipt of the signed claim, the second DID owner is authorized to use the DID on behalf of the first
DID owner in interactions with the one or more third-party entities (paragraphs 36-37, 54, and 83; The owner of the content can define the access control of the content so that the next content holder must interact with a third party verifier or define the next holder them as a transferee, thus the next content holder, i.e. the second DID owner, acts on behalf of the DID owner in interactions with third parties).

Claim 3:
	As per claim 3, Gonzales further discloses wherein the executed computer-executable instructions further cause the computing system to: record an indicator in the distributed ledger that indicates that the first DID owner has delegated use of the DID to the second DID owner (paragraphs 31, 36, and 54; Transferee defined and as discussed in paragraph 31, additional content data blocks which defines access rights can be appended onto existing blockchains).
The rejection of claim 3 applies, mutatis mutandis, to claim 13.

Claims 4 and 14:
	As per claim 4, Gonzales further discloses wherein the signed claim includes an indicator that prompts the one or more third-party entities to check the distributed ledger to determine if the delegation is still valid when the second DID owner attempts to act on behalf of the first DID owner (paragraphs 32 and 36-37; Third party verification required before the second party can use the content).
The rejection of claim 4 applies, mutatis mutandis, to claim 14.

Claim 5:
	As per claim 5, Gonzales further discloses wherein the signed claim includes a DID owned by the second DID owner and thereby creates a formal relationship between Access to the content can be restricted to specific users or by geographic data, each of which are defined in the content data blocks of the blockchain.  The user identifiers or geographic identifier create a formal relationship as claimed).

Claims 6 and 15:
	As per claim 6, Gonzales further discloses wherein the scope of permission includes permission for the second DID owner to sign the first DID owner up for a service offered by the one or more third-party entities or to purchase a product or service from the one or more third-party entities (paragraphs 31-32, 36-37, and 54; Define that a third party verification service must be used prior to allowing access to the content.  This can be defined by the original content owner or by a subsequent transferee).
The rejection of claim 6 applies, mutatis mutandis, to claim 15.

Claims 7 and 16:
	As per claim 7, Gonzales further discloses wherein the scope of permission includes permission for the second DID owner to access and provide to a designated subset of the one or more third-party entities a designated subset of the first DID owner’s data stored in an identity hub controlled by the first DID owner (paragraphs 31-32, 36-37, and 54; Third party does verification, thus must access some database, i.e. identity hub, to ensure usage conditions are met as defined by the content owner/creator).
mutatis mutandis, to claim 16.

Claims 8 and 17:
As per claim 8, Gonzales further discloses wherein the executed computer-executable instructions further cause the computing system to: record in an identity hub of the first DID owner and/or the second DID owner an indicator that indicates that the first DID owner has owner has delegated use of the DID to the second DID owner to thereby at least partially prevent the first DID owner from repudiating the delegation (paragraphs 31, 34, 36-37, and 54; It is the nature of blockchains that once an entry is added, it is self-verifying, thus a first DID owner cannot later repudiate that he/she ever delegated use of the DID to a second DID owner).
The rejection of claim 8 applies, mutatis mutandis, to claim 17.

Claims 9 and 18:
	As per claim 9, Gonzales further discloses wherein the executed computer-executable instructions further cause the computing system to: alter the scope of the permission to the second DID owner at a time period after the permission is initially defined (paragraphs 31-32; The scope of permission can constantly be changed and the new scope is linked to an existing blockchain.  The scope of permission can also be set on a time limit).
 The rejection of claim 9 applies, mutatis mutandis, to claim 18.

Claim 10:
Usage condition can include defining a transferee and number of usage, so if a second DID owner was defined as a transferee, permission to act as a transferee can be revoked after a certain number of transfers).

Claim 11:
	As per claim 11, Gonzales further discloses wherein the executed computer-executable instructions further cause the computing system to: record an indicator in the distributed ledger that indicates that the first DID owner has revoked the delegation (paragraphs 7, 32, and 54;  Usage is limited by number of uses or number of users, so some count is maintained.  The count is considered the recorded indicator).

Claim 19:
	The rejection of claims 10 and 11 combined applies, mutatis mutandis, to claim 19.

Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495